501 Pa. 189 (1983)
460 A.2d 753
Henry J. CIANFRANI, Appellant
v.
COMMONWEALTH of Pennsylvania, STATE EMPLOYEES' RETIREMENT BOARD.
Supreme Court of Pennsylvania.
Argued May 26, 1983.
Decided May 31, 1983.
Charles M. Golden, Sharlyn B. Cohen, Philadelphia, for appellant.
Susan J. Forney, Deputy Atty. Gen., for appellee.
Before ROBERTS, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON and ZAPPALA, JJ.

ORDER
PER CURIAM:
The Order of the Commonwealth Court, 57 Pa.Cmwlth. 143, 426 A.2d 1260, entering judgment in favor of appellee *190 State Employees' Retirement Board and against appellant Henry J. Cianfrani is affirmed.
NIX, J., did not participate in the consideration or decision of this case.